(Slip Opinion)               OCTOBER TERM, 2015                                        1

                                        Syllabus

           NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
        being done in connection with this case, at the time the opinion is issued.
        The syllabus constitutes no part of the opinion of the Court but has been
        prepared by the Reporter of Decisions for the convenience of the reader.
        See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                        Syllabus

                                 ROSS v. BLAKE

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE FOURTH CIRCUIT

        No. 15–339.      Argued March 29, 2016—Decided June 6, 2016
Two guards—James Madigan and petitioner Michael Ross—undertook
 to move respondent Shaidon Blake, a Maryland inmate, to the pris-
 on’s segregation unit. During the transfer, Madigan assaulted Blake,
 punching him several times in the face. Blake reported the incident
 to a corrections officer, who referred the matter to the Maryland pris-
 on system’s Internal Investigative Unit (IIU). The IIU, which has
 authority under state law to investigate employee misconduct, issued
 a report condemning Madigan’s actions. Blake subsequently sued
 both guards under 42 U.S. C. §1983, alleging excessive force and
 failure to take protective action. A jury found Madigan liable. But
 Ross raised (as an affirmative defense) the exhaustion requirement of
 the Prison Litigation Reform Act of 1995 (PLRA), which demands
 that an inmate exhaust “such administrative remedies as are availa-
 ble” before bringing suit to challenge prison conditions. §1997e(a).
 Ross argued that Blake had filed suit without first following the pris-
 on’s prescribed procedures for obtaining an administrative remedy,
 while Blake argued that the IIU investigation was a substitute for
 those procedures. The District Court sided with Ross and dismissed
 the suit. The Fourth Circuit reversed, holding that “special circum-
 stances” can excuse a failure to comply with administrative proce-
 dural requirements—particularly where the inmate reasonably, even
 though mistakenly, believed he had sufficiently exhausted his reme-
 dies.
Held:
     1. The Fourth Circuit’s unwritten “special circumstances” exception
  is inconsistent with the text and history of the PLRA. Pp. 3–8.
        (a) The PLRA speaks in unambiguous terms, providing that “[n]o
2                            ROSS v. BLAKE

                                  Syllabus

    action shall be brought” absent exhaustion of available administra-
    tive remedies. §1997e(a). Aside from one significant qualifier—that
    administrative remedies must indeed be “available”—the text sug-
    gests no limits on an inmate’s obligation to exhaust. That mandatory
    language means a court may not excuse a failure to exhaust, even to
    take “special circumstances” into account. When it comes to statuto-
    ry exhaustion provisions, courts have a role in creating exceptions on-
    ly if Congress wants them to. So mandatory exhaustion statutes like
    the PLRA establish mandatory exhaustion regimes, foreclosing judi-
    cial discretion. See, e.g., McNeil v. United States, 508 U.S. 106.
    Time and again, this Court has rejected every attempt to deviate
    from the PLRA’s textual mandate. See Booth v. Churner, 532 U.S.
731; Porter v. Nussle, 534 U.S. 516; Woodford v. Ngo, 548 U.S. 81.
    All those precedents rebut the Fourth Circuit’s “special circumstanc-
    es” excuse for non-exhaustion. Pp. 3–6.
          (b) The PLRA’s history further underscores the mandatory na-
    ture of its exhaustion regime. The PLRA replaced a largely discre-
    tionary exhaustion scheme, see Nussle, 534 U.S., at 523, removing
    the conditions that administrative remedies be “plain, speedy, and ef-
    fective,” that they satisfy federal minimum standards, and that ex-
    haustion be “appropriate and in the interests of justice.” The Court
    of Appeals’ exception, if applied broadly, would resurrect that discre-
    tionary regime, in which a court could look to all the particulars of a
    case to decide whether to excuse a failure to exhaust. And if the ex-
    ception were confined to cases in which a prisoner makes a reasona-
    ble mistake about the meaning of a prison’s grievance procedures, it
    would reintroduce the requirement that the remedial process be
    “plain.” When Congress amends legislation, courts must “presume it
    intends [the change] to have real and substantial effect.” Stone v.
    INS, 514 U.S. 386, 397. But the Court of Appeals acted as though no
    amendment had taken place. Pp. 6–8.
       2. Blake’s contention that the prison’s grievance process was not in
    fact available to him warrants further consideration below. Pp. 8–14.
          (a) Blake’s suit may yet be viable. The PLRA contains its own,
    textual exception to mandatory exhaustion. Under §1997e(a), an in-
    mate’s obligation to exhaust hinges on the “availab[ility]” of adminis-
    trative remedies. A prisoner is thus required to exhaust only those
    grievance procedures that are “capable of use” to obtain “some relief
    for the action complained of.” Booth, 532 U.S., at 738.
       As relevant here, there are three kinds of circumstances in which
    an administrative remedy, although officially on the books, is not ca-
    pable of use to obtain relief. First, an administrative procedure is
    unavailable when it operates as a simple dead end—with officers un-
    able or consistently unwilling to provide any relief to aggrieved in-
                     Cite as: 578 U. S. ____ (2016)                     3

                                Syllabus

  mates. Next, an administrative scheme might be so opaque that it
  becomes, practically speaking, incapable of use—i.e., some mecha-
  nism exists to provide relief, but no ordinary prisoner can navigate it.
  And finally, a grievance process is rendered unavailable when prison
  administrators thwart inmates from taking advantage of it through
  machination, misrepresentation, or intimidation. Pp. 8–11.
       (b) The facts of this case raise questions about whether, given
  these principles, Blake had an “available” administrative remedy to
  exhaust. Ross’s exhaustion defense rests on Blake’s failure to seek
  relief through Maryland’s Administrative Remedy Procedure (ARP)
  process, which begins with a grievance to the warden. That process
  is the standard method for addressing inmate complaints in the
  State’s prisons. But Maryland separately maintains the IIU to look
  into charges of prison staff misconduct, and the IIU did just that
  here. Blake urged in the courts below that once the IIU commences
  such an inquiry, a prisoner cannot obtain relief through the ARP pro-
  cess. And in this Court, the parties have lodged additional materials
  relating to the interaction between the IIU and the ARP. Both sides’
  submissions, although scattershot and in need of further review, lend
  some support to Blake’s account.
    Blake’s filings include many administrative dispositions indicating
  that Maryland wardens routinely dismiss ARP grievances as proce-
  durally improper when parallel IIU investigations are pending. In
  addition, Blake has submitted briefs of the Maryland attorney gen-
  eral specifically recognizing that administrative practice. And Ross’s
  own submissions offer some confirmation of Blake’s view: Ross does
  not identify a single case in which a warden considered the merits of
  an ARP grievance while an IIU inquiry was underway. On remand,
  the Fourth Circuit should perform a thorough review of such materi-
  als, and then address whether the remedies Blake did not exhaust
  were “available” under the legal principles set out here. Pp. 11–14.
787 F.3d 693, vacated and remanded.

   KAGAN, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and KENNEDY, GINSBURG, ALITO, and SOTOMAYOR, JJ., joined. THOMAS,
J., filed an opinion concurring in part and concurring in the judgment.
BREYER, J., filed an opinion concurring in part.
                        Cite as: 578 U. S. ____ (2016)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 15–339
                                   _________________


  MICHAEL ROSS, PETITIONER v. SHAIDON BLAKE
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FOURTH CIRCUIT

                                 [June 6, 2016]


   JUSTICE KAGAN delivered the opinion of the Court.
   The Prison Litigation Reform Act of 1995 (PLRA) man-
dates that an inmate exhaust “such administrative reme-
dies as are available” before bringing suit to challenge
prison conditions. 42 U.S. C. §1997e(a). The court below
adopted an unwritten “special circumstances” exception to
that provision, permitting some prisoners to pursue litiga-
tion even when they have failed to exhaust available
administrative remedies. Today, we reject that freewheel-
ing approach to exhaustion as inconsistent with the PLRA.
But we also underscore that statute’s built-in exception to
the exhaustion requirement: A prisoner need not exhaust
remedies if they are not “available.” The briefs and other
submissions filed in this case suggest the possibility that
the aggrieved inmate lacked an available administrative
remedy. That issue remains open for consideration on
remand, in light of the principles stated below.
                               I
  Respondent Shaidon Blake is an inmate in a Maryland
prison. On June 21, 2007, two guards—James Madigan
and petitioner Michael Ross—undertook to move him from
his regular cell to the facility’s segregation unit. Accord-
2                      ROSS v. BLAKE

                     Opinion of the Court

ing to Blake’s version of the facts, Ross handcuffed him
and held him by the arm as they left the cell; Madigan
followed close behind. Near the top of a flight of stairs,
Madigan shoved Blake in the back. Ross told Madigan he
had Blake under control, and the three continued walking.
At the bottom of the stairs, Madigan pushed Blake again
and then punched him four times in the face, driving his
head into the wall. After a brief pause, Madigan hit Blake
one last time. Ross kept hold of Blake throughout the
assault. And when the blows subsided, Ross helped Madi-
gan pin Blake to the ground until additional officers
arrived.
   Later that day, Blake reported the assault to a senior
corrections officer. That officer thought Madigan at fault,
and so referred the incident to the Maryland prison sys-
tem’s Internal Investigative Unit (IIU). Under state law,
the IIU has authority to investigate allegations of employee
misconduct, including the use of “excessive force.” Code
of Md. Regs., tit. 12, §11.01.05(A)(3) (2006). After conduct-
ing a year-long inquiry into the beating, the IIU issued a
final report condemning Madigan’s actions, while making
no findings with respect to Ross. See App. 191–195.
Madigan resigned to avoid being fired.
   Blake subsequently sued both guards under 42 U.S. C.
§1983, alleging that Madigan had used unjustifiable force
and that Ross had failed to take protective action. The
claim against Madigan went to a jury, which awarded
Blake a judgment of $50,000. But unlike Madigan, Ross
raised the PLRA’s exhaustion requirement as an affirma-
tive defense, contending that Blake had brought suit
without first following the prison’s prescribed procedures
for obtaining an administrative remedy. As set out in
Maryland’s Inmate Handbook, that process—called, not
very fancifully, the Administrative Remedy Procedure
(ARP)—begins with a formal grievance to the prison’s
warden; it may also involve appeals to the Commissioner
                 Cite as: 578 U. S. ____ (2016)           3

                     Opinion of the Court

of Correction and then the Inmate Grievance Office (IGO).
See Maryland Div. of Correction, Inmate Handbook 30–31
(2007). Blake acknowledged that he had not sought a
remedy through the ARP—because, he thought, the IIU
investigation served as a substitute for that otherwise
standard process. The District Court rejected that expla-
nation and dismissed the suit, holding that “the com-
mencement of an internal investigation does not relieve
prisoners from the [PLRA’s] exhaustion requirement.”
Blake v. Maynard, No. 8:09–cv–2367 (D Md., Nov. 14,
2012), App. to Pet. for Cert. 38, 2012 WL 5568940, *5.
   The Court of Appeals for the Fourth Circuit reversed in
a divided decision. Stating that the PLRA’s “exhaustion
requirement is not absolute,” the court adopted an extra-
textual exception originally formulated by the Second
Circuit. 787 F.3d 693, 698 (2015). Repeated the Court of
Appeals: “[T]here are certain ‘special circumstances’ in
which, though administrative remedies may have been
available[,] the prisoner’s failure to comply with adminis-
trative procedural requirements may nevertheless have
been justified.” Ibid. (quoting Giano v. Goord, 380 F.3d
670, 676 (CA2 2004)). In particular, that was true when a
prisoner     “reasonably”—even       though   mistakenly—
“believed that he had sufficiently exhausted his remedies.”
787 F.3d, at 695. And Blake, the court concluded, fit
within that exception because he reasonably thought that
“the IIU’s investigation removed his complaint from the
typical ARP process.” Id., at 700. Judge Agee dissented,
stating that the PLRA’s mandatory exhaustion require-
ment is not “amenable” to “[j]udge-made exceptions.” Id.,
at 703. This Court granted certiorari. 577 U. S. ___
(2015).
                            II
   The dispute here concerns whether the PLRA’s exhaus-
tion requirement, §1997e(a), bars Blake’s suit. Statutory
4                      ROSS v. BLAKE

                      Opinion of the Court

text and history alike foreclose the Fourth Circuit’s adop-
tion of a “special circumstances” exception to that man-
date. But Blake’s suit may yet be viable. Under the
PLRA, a prisoner need exhaust only “available” adminis-
trative remedies. And Blake’s contention that the prison’s
grievance process was not in fact available to him war-
rants further consideration below.
                               A
   Statutory interpretation, as we always say, begins with
the text, see, e.g., Hardt v. Reliance Standard Life Ins. Co.,
560 U.S. 242, 251 (2010)—but here following that ap-
proach at once distances us from the Court of Appeals. As
Blake acknowledges, that court made no attempt to
ground its analysis in the PLRA’s language. See 787
F.3d, at 697–698; Brief for Respondent 47–48, n. 20 (la-
beling the Court of Appeals’ rule an “extra-textual excep-
tion to the PLRA’s exhaustion requirement”). And that
failure makes a difference, because the statute speaks in
unambiguous terms opposite to what the Fourth Circuit
said.
   Section 1997e(a) provides: “No action shall be brought
with respect to prison conditions under section 1983 of this
title, or any other Federal law, by a prisoner confined in
any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.”
As we have often observed, that language is “mandatory”:
An inmate “shall” bring “no action” (or said more conver-
sationally, may not bring any action) absent exhaustion of
available administrative remedies. Woodford v. Ngo, 548
U.S. 81, 85 (2006); accord, Jones v. Bock, 549 U.S. 199,
211 (2007) (“There is no question that exhaustion is man-
datory under the PLRA”). As later discussed, that edict
contains one significant qualifier: the remedies must
indeed be “available” to the prisoner. See infra, at 8–10.
But aside from that exception, the PLRA’s text suggests no
                  Cite as: 578 U. S. ____ (2016)              5

                      Opinion of the Court

limits on an inmate’s obligation to exhaust—irrespective
of any “special circumstances.”
   And that mandatory language means a court may not
excuse a failure to exhaust, even to take such circum-
stances into account. See Miller v. French, 530 U.S. 327,
337 (2000) (explaining that “[t]he mandatory ‘shall’ . . .
normally creates an obligation impervious to judicial
discretion”). No doubt, judge-made exhaustion doctrines,
even if flatly stated at first, remain amenable to judge-
made exceptions. See McKart v. United States, 395 U.S.
185, 193 (1969) (“The doctrine of exhaustion of adminis-
trative remedies . . . is, like most judicial doctrines, subject
to numerous exceptions”). But a statutory exhaustion
provision stands on a different footing. There, Congress
sets the rules—and courts have a role in creating excep-
tions only if Congress wants them to. For that reason,
mandatory exhaustion statutes like the PLRA establish
mandatory exhaustion regimes, foreclosing judicial discre-
tion. See, e.g., McNeil v. United States, 508 U.S. 106, 111,
113 (1993) (“We are not free to rewrite the statutory text”
when Congress has strictly “bar[red] claimants from
bringing suit in federal court until they have exhausted
their administrative remedies”). Time and again, this
Court has taken such statutes at face value—refusing to
add unwritten limits onto their rigorous textual require-
ments. See, e.g., id., at 111; Shalala v. Illinois Council on
Long Term Care, Inc., 529 U.S. 1, 12–14 (2000); see also 2
R. Pierce, Administrative Law Treatise §15.3, p. 1241 (5th
ed. 2010) (collecting cases).
   We have taken just that approach in construing the
PLRA’s exhaustion provision—rejecting every attempt to
deviate (as the Fourth Circuit did here) from its textual
mandate. In Booth v. Churner, 532 U.S. 731 (2001), for
example, the prisoner argued that exhaustion was not
necessary because he wanted a type of relief that the
administrative process did not provide. But §1997e(a), we
6                          ROSS v. BLAKE

                         Opinion of the Court

replied, made no distinctions based on the particular
“forms of relief sought and offered,” and that legislative
judgment must control: We would not read “exceptions
into statutory exhaustion requirements where Congress
has provided otherwise.” Id., at 741, n. 6. The next year,
in Porter v. Nussle, 534 U.S. 516, 520 (2002), the Court
rejected a proposal to carve out excessive-force claims (like
Blake’s) from the PLRA’s exhaustion regime, viewing that
approach too as inconsistent with the uncompromising
statutory text. And most recently, in Woodford, we turned
aside a requested exception for constitutional claims. 548
U.S., at 91, n. 2. Our explanation was familiar: “We are
interpreting and applying” not a judge-made doctrine but
a “statutory requirement,” and therefore must honor
Congress’s choice. Ibid.1 All those precedents rebut the
Court of Appeals’ adoption of a “special circumstances”
excuse for non-exhaustion.
   So too, the history of the PLRA underscores the manda-
tory nature of its exhaustion regime. Section §1997e(a)’s
precursor, enacted in the Civil Rights of Institutionalized
Persons Act (CRIPA), §7, 94 Stat. 352 (1980), was a “weak
exhaustion provision.” Woodford, 548 U.S., at 84. Under
CRIPA, a court would require exhaustion only if a State
provided “plain, speedy, and effective” remedies meeting
federal minimum standards—and even then, only if the
court believed exhaustion “appropriate and in the inter-
——————
    1 Wenote that our adherence to the PLRA’s text runs both ways: The
same principle applies regardless of whether it benefits the inmate or
the prison. We have thus overturned judicial rulings that imposed
extra-statutory limitations on a prisoner’s capacity to sue—reversing,
for example, decisions that required an inmate to demonstrate exhaus-
tion in his complaint, permitted suit against only defendants named in
the administrative grievance, and dismissed an entire action because of
a single unexhausted claim. See Jones v. Bock, 549 U.S. 199, 203
(2007). “[T]hese rules,” we explained, “are not required by the PLRA,”
and “crafting and imposing them exceeds the proper limits on the
judicial role.” Ibid.
                 Cite as: 578 U. S. ____ (2016)            7

                     Opinion of the Court

ests of justice.” §7(a), 94 Stat. 352. That statutory scheme
made exhaustion “in large part discretionary.” Nussle,
534 U.S., at 523. And for that reason (among others),
CRIPA proved inadequate to stem the then-rising tide of
prisoner litigation. In enacting the PLRA, Congress thus
substituted an “invigorated” exhaustion provision. Wood-
ford, 548 U.S., at 84. “[D]iffer[ing] markedly from its
predecessor,” the new §1997e(a) removed the conditions
that administrative remedies be “plain, speedy, and effec-
tive” and that they satisfy minimum standards. Nussle,
534 U.S., at 524. Still more, the PLRA prevented a court
from deciding that exhaustion would be unjust or inappro-
priate in a given case. As described earlier, see supra, at
4–5, all inmates must now exhaust all available remedies:
“Exhaustion is no longer left to the discretion of the dis-
trict court.” Woodford, 548 U.S., at 85.
   The PLRA’s history (just like its text) thus refutes a
“special circumstances” exception to its rule of exhaustion.
That approach, if applied broadly, would resurrect
CRIPA’s scheme, in which a court could look to all the
particulars of a case to decide whether to excuse a failure
to exhaust available remedies. But as we have observed,
such wide-ranging discretion “is now a thing of the past.”
Booth, 532 U.S., at 739. And the conflict with the PLRA’s
history (as again with its text) becomes scarcely less stark
if the Fourth Circuit’s exception is confined, as the court
may have intended, to cases in which a prisoner makes a
reasonable mistake about the meaning of a prison’s griev-
ance procedures. Understood that way, the exception
reintroduces CRIPA’s requirement that the remedial
process be “plain”—that is, not subject to any reasonable
misunderstanding or disagreement. §7(a), 94 Stat. 352.
When Congress amends legislation, courts must “presume
it intends [the change] to have real and substantial effect.”
Stone v. INS, 514 U.S. 386, 397 (1995). The Court of
Appeals instead acted as though the amendment—from a
8                           ROSS v. BLAKE

                          Opinion of the Court

largely permissive to a mandatory exhaustion regime—
had not taken place.2
                               B
    Yet our rejection of the Fourth Circuit’s “special circum-
stances” exception does not end this case—because the
PLRA contains its own, textual exception to mandatory
exhaustion. Under §1997e(a), the exhaustion requirement
hinges on the “availab[ility]” of administrative remedies:
An inmate, that is, must exhaust available remedies, but
need not exhaust unavailable ones. And that limitation on
an inmate’s duty to exhaust—although significantly dif-
ferent from the “special circumstances” test or the old
CRIPA standard—has real content. As we explained in
Booth, the ordinary meaning of the word “available” is
“ ‘capable of use for the accomplishment of a purpose,’ and
that which ‘is accessible or may be obtained.’ ” 532 U.S.,
at 737–738 (quoting Webster’s Third New International
Dictionary 150 (1993)); see also Random House Dictionary
of the English Language 142 (2d ed. 1987) (“suitable or
ready for use”); 1 Oxford English Dictionary 812 (2d ed.
1989) (“capable of being made use of, at one’s disposal,
within one’s reach”); Black’s Law Dictionary 135 (6th ed.
1990) (“useable”; “present or ready for immediate use”).
Accordingly, an inmate is required to exhaust those, but
only those, grievance procedures that are “capable of use”
to obtain “some relief for the action complained of.” Booth,
532 U.S., at 738.
    To state that standard, of course, is just to begin; courts
in this and other cases must apply it to the real-world
——————
   2 Of course, an exhaustion provision with a different text and history

from §1997e(a) might be best read to give judges the leeway to create
exceptions or to itself incorporate standard administrative-law excep-
tions. See 2 R. Pierce, Administrative Law Treatise §15.3, p. 1245 (5th
ed. 2010). The question in all cases is one of statutory construction,
which must be resolved using ordinary interpretive techniques.
                  Cite as: 578 U. S. ____ (2016)            9

                      Opinion of the Court

workings of prison grievance systems. Building on our
own and lower courts’ decisions, we note as relevant here
three kinds of circumstances in which an administrative
remedy, although officially on the books, is not capable of
use to obtain relief. See Tr. of Oral Arg. 27–29 (Solicitor
General as amicus curiae acknowledging these three kinds
of unavailability). Given prisons’ own incentives to main-
tain functioning remedial processes, we expect that these
circumstances will not often arise. See Woodford, 548
U.S., at 102. But when one (or more) does, an inmate’s
duty to exhaust “available” remedies does not come into
play.
   First, as Booth made clear, an administrative procedure
is unavailable when (despite what regulations or guidance
materials may promise) it operates as a simple dead end—
with officers unable or consistently unwilling to provide
any relief to aggrieved inmates. See 532 U.S., at 736,
738. Suppose, for example, that a prison handbook directs
inmates to submit their grievances to a particular admin-
istrative office—but in practice that office disclaims the
capacity to consider those petitions. The procedure is not
then “capable of use” for the pertinent purpose. In Booth’s
words: “[S]ome redress for a wrong is presupposed by the
statute’s requirement” of an “available” remedy; “where
the relevant administrative procedure lacks authority to
provide any relief,” the inmate has “nothing to exhaust.”
Id., at 736, and n. 4. So too if administrative officials have
apparent authority, but decline ever to exercise it. Once
again: “[T]he modifier ‘available’ requires the possibility of
some relief.” Id., at 738. When the facts on the ground
demonstrate that no such potential exists, the inmate has
no obligation to exhaust the remedy.
   Next, an administrative scheme might be so opaque that
it becomes, practically speaking, incapable of use. In this
situation, some mechanism exists to provide relief, but no
ordinary prisoner can discern or navigate it. As the Solici-
10                          ROSS v. BLAKE

                          Opinion of the Court

tor General put the point: When rules are “so confusing
that . . . no reasonable prisoner can use them,” then
“they’re no longer available.” Tr. of Oral Arg. 23. That is
a significantly higher bar than CRIPA established or the
Fourth Circuit suggested: The procedures need not be
sufficiently “plain” as to preclude any reasonable mistake
or debate with respect to their meaning. See §7(a), 94
Stat. 352; 787 F.3d, at 698–699; supra, at 3, 6–8. When
an administrative process is susceptible of multiple rea-
sonable interpretations, Congress has determined that the
inmate should err on the side of exhaustion. But when a
remedy is, in Judge Carnes’s phrasing, essentially “un-
knowable”—so that no ordinary prisoner can make sense
of what it demands—then it is also unavailable. See
Goebert v. Lee County, 510 F.3d 1312, 1323 (CA11 2007);
Turner v. Burnside, 541 F.3d 1077, 1084 (CA11 2008)
(“Remedies that rational inmates cannot be expected to
use are not capable of accomplishing their purposes and
so are not available”). Accordingly, exhaustion is not
required.
  And finally, the same is true when prison administra-
tors thwart inmates from taking advantage of a grievance
process through machination, misrepresentation, or intim-
idation. In Woodford, we recognized that officials might
devise procedural systems (including the blind alleys and
quagmires just discussed) in order to “trip[ ] up all but the
most skillful prisoners.” 548 U.S., at 102. And appellate
courts have addressed a variety of instances in which
officials misled or threatened individual inmates so as to
prevent their use of otherwise proper procedures. As all
those courts have recognized, such interference with an
inmate’s pursuit of relief renders the administrative pro-
cess unavailable.3 And then, once again, §1997e(a) poses
——————
  3 See, e.g., Davis v. Hernandez, 798 F.3d 290, 295 (CA5 2015)

(“Grievance procedures are unavailable . . . if the correctional facility’s
                     Cite as: 578 U. S. ____ (2016)                   11

                          Opinion of the Court

no bar.
  The facts of this case raise questions about whether,
given these principles, Blake had an “available” adminis-
trative remedy to exhaust. As explained earlier, Ross’s
exhaustion defense rests on Blake’s failure to seek relief
through Maryland’s ARP process, which begins with a
grievance to the warden and may continue with appeals to
the Commissioner of Correction and the IGO. See supra,
at 2–3; Inmate Handbook, at 30–31. That process is the
standard method for addressing inmate complaints in the
State’s prisons: The Inmate Handbook provides that pris-
oners may use the ARP for “all types” of grievances (sub-
ject to four exceptions not relevant here), including those
relating to the use of force. Id., at 30; see App. 312. But
recall that Maryland separately maintains the IIU to look
into charges of staff misconduct in prisons, and the IIU did
just that here. See supra, at 2. Blake urged in the courts
below that once the IIU commences such an inquiry, a
prisoner cannot obtain relief through the standard ARP
process—whatever the Handbook may say to the contrary.
See 787 F.3d, at 697; App. to Pet. for Cert. 38, 2012 WL
5568940, at *5. And in this Court, that issue has taken on
new life. Both Blake and Ross (as represented by the
——————
staff misled the inmate as to the existence or rules of the grievance
process so as to cause the inmate to fail to exhaust such process”
(emphasis deleted)); Schultz v. Pugh, 728 F.3d 619, 620 (CA7 2013) (“A
remedy is not available, therefore, to a prisoner prevented by threats or
other intimidation by prison personnel from seeking an administrative
remedy”); Pavey v. Conley, 663 F.3d 899, 906 (CA7 2011) (“[I]f prison
officials misled [a prisoner] into thinking that . . . he had done all he
needed to initiate the grievance process,” then “[a]n administrative
remedy is not ‘available’ ”); Tuckel v. Grover, 660 F.3d 1249, 1252–1253
(CA10 2011) (“[W]hen a prison official inhibits an inmate from utilizing
an administrative process through threats or intimidation, that process
can no longer be said to be ‘available’ ”); Goebert v. Lee County, 510 F.
3d 1312, 1323 (CA11 2007) (If a prison “play[s] hide-and-seek with
administrative remedies,” then they are not “available”).
12                         ROSS v. BLAKE

                         Opinion of the Court

Maryland attorney general) have lodged additional mate-
rials relating to the interaction between the IIU and the
ARP. And both sides’ submissions, although scattershot
and in need of further review, lend some support to
Blake’s account—while also revealing Maryland’s griev-
ance process to have, at least at first blush, some bewilder-
ing features.
   Blake’s filings include many administrative dispositions
(gleaned from the records of other prisoner suits) indicat-
ing that Maryland wardens routinely dismiss ARP griev-
ances as procedurally improper when parallel IIU investi-
gations are pending. One warden, for example, wrote in
response to a prisoner’s complaint: “Your Request for
Administrative Remedy has been received and is hereby
dismissed. This issue has been assigned to the Division of
Correction’s Internal Investigative Unit (Case #07–35–
010621I/C), and will no longer be addressed through this
process.” Lodging of Respondent 1; see also, e.g., id., at 18
(“Admin. Dismiss Final: This is being investigated outside
of the ARP process by I.I.U.”). In addition, Blake has
submitted briefs of the Maryland attorney general (again,
drawn from former prisoner suits) specifically recognizing
that administrative practice. As the attorney general
stated in one case: “Wilkerson filed an ARP request,” but
“his complaint already was being investigated by the
[IIU], superceding an ARP investigation.” Id., at 23–24;
see also, e.g., id., at 5 (Bacon’s grievance “was dismissed
because the issue had been assigned to [the] IIU and
would no longer be addressed through the ARP process”).4
——————
  4 Blake further notes that in 2008, a year after his beating, Maryland

amended one of its prison directives to state expressly that when the
IIU investigates an incident, an ARP grievance may not proceed. See
App. 367, Md. Div. of Correction, Directive 185–003, §VI(N)(4) (Aug. 27,
2008) (The Warden “shall issue a final dismissal of [an ARP] request for
procedural reasons when it has been determined that the basis of the
complaint is the same basis of an investigation under the authority of
                   Cite as: 578 U. S. ____ (2016)              13

                       Opinion of the Court

   And Ross’s own submissions offer some confirmation of
Blake’s view. Ross does not identify a single case in which
a warden considered the merits of an ARP grievance while
an IIU inquiry was underway. See Tr. of Oral Arg. 6
(Maryland attorney general’s office conceding that it had
found none). To the contrary, his lodging contains still
further evidence that wardens consistently dismiss such
complaints as misdirected. See, e.g., Lodging of Petitioner
15 (District Court noting that “Gladhill was advised that
no further action would be taken through the ARP process
because the matter had been referred to the [IIU]”). In-
deed, Ross’ materials suggest that some wardens use a
rubber stamp specially devised for that purpose; the in-
mate, that is, receives a reply stamped with the legend:
“Dismissed for procedural reasons . . . . This issue is being
investigated by IIU case number: ____. No further action
shall be taken within the ARP process.” Id., at 25, 32, 38;
see Tr. of Oral Arg. 8–9 (Maryland attorney general’s
office conceding the stamp’s existence and use).
   Complicating the picture, however, are several cases in
which an inmate refused to take a warden’s jurisdictional
“no” for an answer, resubmitted his grievance up the chain
to the IGO, and there received a ruling on the merits,
without any discussion of the ARP/IIU issue. We confess
to finding these few cases perplexing in relation to normal
appellate procedure. See id., at 3–10, 13–15, 18–20 (mul-
tiple Justices expressing confusion about Maryland’s
procedures). If the IGO thinks the wardens wrong to
dismiss complaints because of pending IIU investigations,
why does it not say so and stop the practice? Conversely,
if the IGO thinks the wardens right, how can it then issue
merits decisions? And if that really is Maryland’s proce-
—————— 

the [IIU]”); Brief for Respondent 17–18. According to Blake, that 

amendment merely codified what his submissions show had long been

the practice in Maryland prisons. See ibid.

14                     ROSS v. BLAKE

                      Opinion of the Court

dure—that when an IIU investigation is underway, the
warden (and Commissioner of Correction) cannot consider
a prisoner’s complaint, but the IGO can—why does the
Inmate Handbook not spell this out? Are there, instead,
other materials provided to prisoners that communicate
how this seemingly unusual process works and how to
navigate it so as to get a claim heard?
   In light of all these lodgings and the questions they
raise about Maryland’s grievance process, we remand this
case for further consideration of whether Blake had
“available” remedies to exhaust. The materials we have
seen are not conclusive; they may not represent the com-
plete universe of relevant documents, and few have been
analyzed in the courts below. On remand, in addition to
considering any other arguments still alive in this case,
the court must perform a thorough review of such materi-
als, and then address the legal issues we have highlighted
concerning the availability of administrative remedies.
First, did Maryland’s standard grievance procedures
potentially offer relief to Blake or, alternatively, did the
IIU investigation into his assault foreclose that possibil-
ity? Second, even if the former, were those procedures
knowable by an ordinary prisoner in Blake’s situation, or
was the system so confusing that no such inmate could
make use of it? And finally, is there persuasive evidence
that Maryland officials thwarted the effective invocation of
the administrative process through threats, game-playing,
or misrepresentations, either on a system-wide basis or in
the individual case? If the court accepts Blake’s probable
arguments on one or more of these scores, then it
should find (consistent this time with the PLRA) that his
suit may proceed even though he did not file an ARP
complaint.
                            III
     Courts may not engraft an unwritten “special circum-
                 Cite as: 578 U. S. ____ (2016)          15

                     Opinion of the Court

stances” exception onto the PLRA’s exhaustion require-
ment. The only limit to §1997e(a)’s mandate is the one
baked into its text: An inmate need exhaust only such
administrative remedies as are “available.” On remand,
the court below must consider how that modifying term
affects Blake’s case—that is, whether the remedies he
failed to exhaust were “available” under the principles set
out here. We therefore vacate the judgment of the Court
of Appeals and remand the case for further proceedings
consistent with this opinion.
                                           It is so ordered.
                 Cite as: 578 U. S. ____ (2016)            1

                     Opinion of THOMAS, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 15–339
                         _________________


  MICHAEL ROSS, PETITIONER v. SHAIDON BLAKE
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FOURTH CIRCUIT

                        [June 6, 2016]


  JUSTICE THOMAS, concurring in part and concurring in
the judgment.
  I join the Court’s opinion except for the discussion of
Maryland’s prison-grievance procedures, ante, at 11–14,
which needlessly wades into respondent Shaidon Blake’s
questionable lodgings of new documents in this Court.
Those documents are not part of the appellate record. See
Fed. Rule App. Proc. 10(a). We have “consistently con-
demned” attempts to influence our decisions by submitting
“additional or different evidence that is not part of the
certified record.” S. Shapiro, K. Geller, T. Bishop, E.
Hartnett, & D. Himmelfarb, Supreme Court Practice
§13.11(k), p. 743 (10th ed. 2013). Perhaps Blake’s new-
found documents are subject to judicial notice as public
records. See Fed. Rule Evid. 201. But I would not take
such notice for the first time in this Court. It appears that
Blake had a chance to submit many of his documents to
the lower courts and failed to do so. Taking notice of the
documents encourages gamesmanship and frustrates our
review. I would let the Court of Appeals decide on remand
whether to supplement the record, see Fed. Rule App.
Proc. 10(e), or take notice of Blake’s lodgings.
                  Cite as: 578 U. S. ____ (2016)            1

                  BREYER, J., concurring in part

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 15–339
                          _________________


  MICHAEL ROSS, PETITIONER v. SHAIDON BLAKE
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FOURTH CIRCUIT

                         [June 6, 2016]


    JUSTICE BREYER, concurring in part.
    I join the opinion of the Court, with the exception that I
described in Woodford v. Ngo, 548 U.S. 81 (2006). There,
I agreed that “Congress intended the term ‘exhausted’ to
‘mean what the term means in administrative law, where
exhaustion means proper exhaustion.’ ” Id., at 103 (opin-
ion concurring in judgment). Though that statutory term
does not encompass “freewheeling” exceptions for any
“ ‘special circumstanc[e],’ ” ante, at 1, it does include ad-
ministrative law’s “well-established exceptions to exhaus-
tion.” Woodford, supra, at 103 (opinion of BREYER, J.). I
believe that such exceptions, though not necessary to the
Court’s disposition of this case, may nevertheless apply
where appropriate.